Citation Nr: 1626796	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-33 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Service Connection for an acquired Psychiatric Disorder, to include Post-Traumatic Stress Disorder (PTSD), Anxiety, and Depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1965 to September 1968.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that additional VA treatment records have been associated with VBMS that the AOJ has not yet considered in connection with the claims on appeal.  Specifically, there are diagnoses of other psychological disorders not considered by the November 2010 VA examiner and the AOJ, to include, anxiety and depressive disorder.  Additionally, the Veteran has not submitted a waiver of the AOJs initial consideration of that evidence.  Moreover, the Board notes that an automatic waiver of AOJ consideration of the evidence does not apply in this case as the Veteran filed his substantive appeal before February 2, 2013, and it appears that the additional evidence was obtained by the AOJ and was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Importantly, the Veteran's representative has requested to have the case remanded back to the AOJ so that the new medical evidence can be reviewed.  As a result, the Board finds that the claim must be remanded to the AOJ for initial review of the additional evidence of record.  See 38 C.F.R. § 19.37(b) (2015). 

Additionally, the Veteran was afforded a VA examination in November 2010 in connection with his claim for service connection.  The examiner determined that the Veteran did not meet the diagnostic criteria for PTSD or any other mental disorder under the DSM-IV criteria.  In so finding, the examiner noted that the Veteran participated in group PTSD counseling programs in the past, but stated that the Veteran no longer has current treatment for a mental disorder.  Further, the examiner noted that the Veteran received a stipend from his church for preaching, worked five days per week doing volunteer repairs, and had reported no problems with his marriage.  The examiner stated that that the Veteran's mental disorder symptoms are not severe enough to interfere with occupational and social functioning.  However, while the examiner, as stated above, noted that the Veteran participated in group PTSD counseling programs, the examiner did not discuss the Veteran's past diagnosis of PTSD.  See October 2008 VA treatment record.  Additionally, since the November 2010 VA examination, the Veteran has indicated that he has marital troubles, lost his job as a pastor from his church due to his disabilities, and was noted as having occupational and social impairment related to his mental health diagnoses.  See June 2014 PTSD Disability Benefits Questionnaire; November 2014 PTSD Disability Benefits Questionnaire.  In addition, the Board notes that there are multiple PTSD Disability Benefits Questionnaires of record that diagnose the Veteran with PTSD; however, none of the questionnaires provide a nexus opinion regarding the nature and etiology of the Veteran's PTSD.  Thus, on remand the Veteran should be afforded a new VA examination.

The Board also notes that the October 2011 Statement of the Case indicates that the Veteran's service personnel records that indicate that he possibly was involved in combat.  In that regard, the Veteran has stated that he has combat experience, as noted on examination in November 2010.  Therefore, on remand, the AOJ should take all appropriate steps to verify combat service.

Finally, although there is a September 2009 VA memorandum noting that the Veteran's stressors could not be verified, in September 2013, the Veteran submitted another VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, that provided additional information, including his unit assignment during the incident.  On remand, the AOJ should attempt to verify the Veteran's stressors.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  The AOJ should take all appropriate steps to verify whether the Veteran engaged in combat.

3.  After obtaining any identified and outstanding records, the AOJ should contact the Joint Service Records Research Center (JSRRC), or any other appropriate entity, to attempt to verify the Veteran's stated stressors, as detailed in his April 2008 correspondence.

If the JSRRC cannot verify the stressors, the AOJ should document the attempts that were made to corroborate the stated stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ should then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran should then be given an opportunity to respond.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should use the DSM-IV criteria in evaluating the Veteran.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  Specifically, the examiner should address the Veteran's previous diagnoses of PTSD, anxiety, and depression.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses of any acquired psychiatric disorder that have been present during the pendency of the appeal; specifically, the diagnoses of PTSD, anxiety, and depression.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, through combat participation or otherwise, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


